 1   Janice A. Hubbard, Esq.
     Law Office of Janice A. Hubbard
 2   State Bar No. 4306
     204 Marsh Ave, Suite 202
 3   Reno, Nevada 89509
     (775) 742-8524
 4   Attorney for Bobby Jo Kissel
 5                             UNITED STATES DISTRICT COURT
 6                                 DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,
 8
                  Plaintiff,              3:18-CR-00066-HDM-WGC-2
     v.
 9
                                          ORDER GRANTING STIPULATION
     BOBBY JO KISSEL,                     TO CONTINUE SENTENCING
10
                                          HEARING
11              Defendant.                (First Request)
     __________________________/
12
          IT IS HEREBY STIPULATED AND AGREED by and through Nicholas A.
13
     Trutanich, United States Attorney for the District of Nevada, and Sue
14
     Fahami, Assistant United States Attorney, counsel for the United
15
     States of America, and Janice Hubbard, Esq., counsel for defendant,
16
     Bobby Jo Kissel, that the sentencing hearing currently scheduled for
17
     December 17, 2019, be vacated and continued to January 22, 2020, at
18
     10:30 a.m.
19
          1. The additional time requested by this Stipulation to Continue
20
     Sentencing Hearing is reasonable pursuant to Fed.R.Crim.P. Rule
21
     32(b)(2), which states that the “court may, for good cause, change
22
     any time limits prescribed in this rule.”
23
          2. Counsel has been on a vacation which necessitated a
24
     continuance in the objections to the Pre-Sentence Report[Court Order
25
     ECF 64].   The Division of Parole and Probation was unaware of the
26
     Court Order and filed the report.          The additional time will allow
                                            1
 1   counsel and the division of Parole and Probation additional time to

 2   amend the report and to prepare for sentencing.

 3        3.   Further, the additional time is requested to allow the
 4   parties to prepare for the sentencing hearing.
 5        4. Defendant is out of custody, in full compliance with the
 6   terms of her pre-trial supervision and agrees with the continuance.
 7        5. The parties agree to the continuance.
 8
          6. This Stipulation is made in good faith and with good cause,
 9
     and not for the purposes of delay.
10
                      DATED this 10th day of December 2019.
11
     NICHOLAS A. TRUTANCIH
12
     United States Attorney

13
     /s/ Sue Fahami____________                 /s/ Janice A. Hubbard
     SUE FAHAMI                                 JANICE A. HUBBARD, ESQ.
14   Assistant United States Attorney           Counsel for Defendant

15

16
                                        ORDER
17
          IT IS HEREBY ORDERED THAT, based upon the foregoing Stipulation
18
     by the parties, and GOOD CAUSE APPEARING, the sentencing hearing
19
     currently scheduled for December 17, 2019 at 10:30 a.m. is VACATED and
20
     continued to January 22, 2020 at 10:30 a.m.in Reno Courtroom 4 before
21   Judge Howard D. McKibben. IT IS SO ORDERED.

22
     DATED this 12th day of December, 2019.
23

24

25
                           _______________________________
26                         HOWARD D. McKIBBEN
                           SENIOR U.S. DISTRICT JUDGE
                                          2
